EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below:

The application has been amended as follows: 

The status identifier for claims 22 and 64 has been changed to (Currently amended).




DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: An examiner’s amendment was required to fix an improper status identifier.  See MPEP 714 (1)(e).  The amendment was required to avoid the Office from having to mail a non-compliant amendment form to the applicant and delaying prosecution of the instant claims.
Election/Restrictions
Applicant’s election without traverse of group II (Claims 5, 12, 16, and 64) in the reply filed on 1/24/22 is acknowledged.
In view of a search of the prior art, claim 6 (group III) is rejoined with the elected invention and examined.
Claims 1, 17, 19, 20, 22-28, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 1/24/22.
Information Disclosure Statement
The references cited in the PCT international search report by United Sates filed on 11/5/20 have been considered, and will listed on any patent resulting from this 
The report on patentability of the IPEA or ISA has been considered by the examiner. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

NOTE: The claims do not limit the aptamer to any specific aptamer or the therapeutic RNA to any specific siRNA or saRNA, all that is required is an aptamer conjugated to a siRNA or saRNA.
Claim 12 is directed to method for protecting beta cells from T-cell mediated cytotoxicity with a construct comprising an aptamer conjugated to a RNA, wherein the RNA is a siRNA or saRNA.  There is no method step of contacting or administering the RNA to the beta cells (how does the construct protect the cells).  Thus, all that is 

Claims 5, 12, 16, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal Saetrom (US 20130289258).
 ‘258 teaches administering a composition comprising siRNA to treat diabetes in a subject in need thereof by modulating proliferation of beta cells.  See pages 3-8, 16, 23-26, and 44.  The siRNA can be conjugated to an aptamer to assist in delivery of the siRNA to the cells in the subject (page 16).  The conjugate can be tissue specific (e.g., pancreas).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

s 5, 6, 12, 16, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Monteleone (US 20150315573) taken with Berezhnoy et al.(Molecular Therapy-Nucleic Acids 2012 1, e51, pages 1-8).
‘573 teaches administering a small binding molecule targeting SMAD7 to treat diabetes in a subject in need thereof (pages 1-14).  The molecule can be an antisense oligonucleotide, a siRNA, or an aptamer  The molecule protects beta cells from destruction from T cell cytotoxicity because the mice contacted with the oligonucleotide did not lose beta cells and did not become diabetic compared to the control mice (page 7).  ‘573 teaches that treatment with the oligonucleotide can result in survival and/or tolerance to allogenic islet grafts (page 7).
‘573 does not specifically teach conjugating an aptamer to a siRNA.
However, at the time of the effective filing date, Berezhnoy et al. teach oligonucleotide aptamer mediated in vivo cell signaling of siRNA is useful approach to enhance the efficacy and reduce the adverse effects resulting from siRNA-mediated genetic interference (page 1).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Monteleone taken with Berezhony et al., namely to conjugate an aptamer to a siRNA and arrive at the claimed invention.  A person of ordinary skill in the art would have been motivated to use siRNA in the method since siRNA and antisense oligonucleotide both successfully reduce expression of a target sequence in a cell.  Since reducing SMAD7 expression in a subject can treat diabetes, protect beta cells from destruction and modulate proliferation of beta cells, a person of ordinary skill in the art would have been motivated to make 
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635